DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 11/11/2019 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato (US 20140046568)

Regarding claim 1, Kato teaches a system for controlling torque of a vehicle for improving steering control performance, the system comprising: a first controller configured to change coast regeneration torque of the vehicle according to whether wheel lock of the vehicle has occurred and whether the vehicle is steerable. (See Fig. 3, item 301, Kato [0118] “The controller 301 receives input of various types of information and consequent to the distribution of torque”.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 20140046568) in view of Krueger (US 20100094511)

Regarding claim 2, Kato as modified by Krueger teaches the system of claim 1, further comprising: a wheel speed sensor detecting a front wheel speed and a rear wheel speed of the vehicle; (See Fig 3, item 307a-d, Kato [120]” the drive wheels FL, FR, RL, and RR are each equipped with a sensor 307a to 307d that detects a rotational speed V”.) a steering angle sensor detecting a steering angle of the vehicle; a yaw rate sensor detecting a yaw rate of the vehicle; (See Fig. 3, item 310, Kato [0196] “the angle of the steering wheel 302 and the angle of the vehicle are detected by the yaw rate sensor 310”.) 

Kato does not specifically teach a second controller determining whether wheel lock of the vehicle has occurred and whether the vehicle is steerable, based on information received from the wheel speed sensor, the steering angle sensor, and the yaw rate sensor. 

However, Krueger discloses a system of optimizing steering and stability performance of a vehicle which includes a second controller determining whether wheel lock of the vehicle has occurred and whether the vehicle is steerable, based on information received from the wheel speed sensor, the steering angle sensor, and the yaw rate sensor. (Krueger [0016] “The controller 32 broadly describes a distributed or central control module, which in addition to a braking control module can also include such control modules and capabilities as might be necessary to operate the vehicle 10 in the desired manner. That is, the controller 32 can also include any or all of: an engine control module, a transmission control module, a battery pack control module, a transmission power inverter module, etc. If so configured, the controller 32 can provide overarching control and coordination of the aforementioned controllers. For simplicity, the controller 32 is represented as a single device, although separate controllers may also be used”.

It would have been obvious to one of ordinary skill in the art to modify the system as taught in Kato with the learnings of Krueger which discloses the use of separate controllers in addition to a primary controller which provides the benefit of another controller taking on an additional role than the primary controller.

Regarding claim 3, Kato as modified by Krueger teaches the system of claim 2, wherein the second controller transmits a determination result of whether wheel lock of the vehicle has occurred and whether the vehicle is steerable to the first controller, and the first controller changes the coast regeneration torque of the vehicle according to the determination result. (Krueger [0024] “The controller 32 receives the input signals from various locations of the vehicle 10, with these signals including but not limited to: engine torque, engine speed, electric motor torque and direction, throttle or accelerator position or demand, etc. The controller 32 also receives a set of inertial data, potentially including a driver-commanded OBT applied to the braking input device 11 and measured by a braking input sensor 30B, as well as the wheel speeds from the sensors 30A described above”. See also Krueger 


Regarding claim 4, Kato as modified by Krueger teaches the system of claim 2, wherein the first controller determines whether wheel lock of the vehicle has occurred and whether the vehicle is steerable based on the information received from the wheel speed sensor, the steering angle sensor, and the yaw rate sensor, and changes the coast regeneration torque of the vehicle according to a determination result. (Kato [0118] “The controller 301 receives input of various types of information and consequent to the distribution of torque, drives the motors M1 to M4”.)

Regarding claim 5, Kato as modified by Krueger teaches the system of claim 2, wherein at least one of the first controller and the second controller includes: a wheel lock detection unit detecting whether wheel lock has occurred based on a difference between the front wheel speed and the rear wheel speed of the vehicle; (See Fig. 1, items 102a, 102b, 103, Kato [0099] “The torque distribution apparatus 100 includes an instructed torque acquiring unit 101, a vehicular speed detecting unit 102a, a drive wheel speed detecting unit 102b, a slip rate calculating unit 103”. In combination, these would be able to detect if wheel lock has occurred.) and a steering determination unit determining whether the vehicle is steerable based on a difference between the steering angle and the yaw rate of the vehicle. (Kato [0196] “During travel where the total torque for the left drive wheels and the total torque for the right drive wheels differ, the angle of the steering wheel 302 and the angle of the vehicle are detected by the yaw rate sensor 310 and if the difference is judged to be large, the torque distribution is adjusted such that the left/right torque difference decreases to secure stability while the vehicle is in motion”.)

Regarding claim 6, Kato as modified by Krueger teaches the system of claim 5, wherein the wheel lock detection unit determines that wheel lock has occurred when the difference between the front wheel speed and the rear wheel speed is equal to or greater than a predetermined value. ( See Fig 1, items 102b, Kato [0099] “The torque distribution apparatus 100 includes an instructed torque acquiring unit 101, a vehicular speed detecting unit 102a, a drive wheel speed detecting unit 102b, a slip rate calculating unit 103”. See also Kato [0223] “the friction coefficient .mu. becomes the most negative when the slip rate .lamda. is -0.2. A slip rate .lamda. of -1 corresponds to a locking of the drive wheel. By performing control to suppress the slip rate .lamda. within a range of 0 to -0.2, propulsion is enabled without locking of the drive wheel”.)

Regarding claim 7, Kato as modified by Krueger teaches the system of claim 5, wherein the steering determination unit determines that the vehicle is not steerable when the difference between the steering angle and the yaw rate is equal to or greater than a predetermined value. (Kato [0196] “he angle of the steering wheel 302 and the angle of the vehicle are detected by the yaw rate sensor 310 and if the difference is judged to be large, the torque distribution is adjusted such that the left/right torque difference decreases to secure stability while the vehicle is in motion”.)

Regarding claim 8, Kato as modified by Krueger teaches the system of claim 5, wherein when it is detected that wheel lock has occurred and it is determined that the vehicle is not steerable, the first controller reduces the coast regeneration torque of the vehicle by a predetermined reduction rate until the coast regeneration torque reaches a predetermined value. (Kato [0223] “the friction coefficient .mu. becomes the most negative when the slip rate .lamda. is -0.2. A slip rate .lamda. of -1 corresponds to a locking of the drive wheel. By performing control to suppress the slip rate .lamda. 
“
 Regarding claim 9, Kato as modified by Krueger teaches the system of claim 8, wherein when the difference between the steering angle and the yaw rate is less than the predetermined value in a process of reducing the coast regeneration torque of the vehicle until the coast regeneration torque reaches the predetermined value, the first controller controls such that initially set coast regeneration torque is output. (Kato [0196] “the angle of the steering wheel 302 and the angle of the vehicle are detected by the yaw rate sensor 310 and if the difference is judged to be large, the torque distribution is adjusted such that the left/right torque difference decreases to secure stability while the vehicle is in motion”.)

Regarding claim 10, Kato as modified by Krueger teaches a method for controlling torque of a vehicle for improving steering control performance, the method comprising: detecting, by a controller, whether wheel lock has occurred based on a difference between a front wheel speed and a rear wheel speed of the vehicle; (See Fig. 1, items 102a, 102b, 103, Kato [0099] “The torque distribution apparatus 100 includes an instructed torque acquiring unit 101, a vehicular speed detecting unit 102a, a drive wheel speed detecting unit 102b, a slip rate calculating unit 103”. In combination, these would be able to detect if wheel lock has occurred.) determining, by the controller, whether the vehicle is steerable based on a difference between a steering angle and a yaw rate of the vehicle; (Kato [0196] “During travel where the total torque for the left drive wheels and the total torque for the right drive and reducing, by the controller, coast regeneration torque of the vehicle when it is detected that wheel lock has occurred and it is determined the vehicle is not steerable. (Kato [0223] “the friction coefficient .mu. becomes the most negative when the slip rate .lamda. is -0.2. A slip rate .lamda. of -1 corresponds to a locking of the drive wheel. By performing control to suppress the slip rate .lamda. within a range of 0 to -0.2, propulsion is enabled without locking of the drive wheel. See also Kato [227] “when the drive wheel torque varies consequent to changing the torque distribution, the rotational speed correspondingly varies. The curves according to vehicular speed depicted in FIG. 28 are not straight lines but rather gradually slope as the regenerative torque increases and are change curves that become saturated at the maximum regenerative torque”.)

Regarding claim 11, Kato as modified by Krueger teaches the method of claim 10, wherein in detecting whether wheel lock has occurred, when the difference between the front wheel speed and the rear wheel speed is equal to or greater than a predetermined value, it is determined that wheel lock has occurred. (See Fig 1, items 102b, 101, 101a, 308a-308-d, Kato [0022] “vehicular speed detecting unit that detects vehicular speed of a vehicle on which the motors are equipped; a drive wheel rotational speed detecting unit that detects drive wheel rotational speed of the drive wheels; a slip rate calculating unit that based on the vehicular speed and the drive wheel rotational speed, calculates slip rate at the drive wheels; a calculating unit that based on the slip rate, creates an efficiency variation expression that indicates efficiency values on a performance curve that indicates relations between the drive wheel rotational speed and torque, and calculates from the efficiency variation expression on the 

Regarding claim 12, Kato as modified by Krueger teaches the method of claim 10, wherein in determining whether the vehicle is steerable, when the difference between the steering angle and the yaw rate is equal to or greater than a predetermined value, it is determined that the vehicle is not steerable. (Kato [0223] “the friction coefficient .mu. becomes the most negative when the slip rate .lamda. is -0.2. A slip rate .lamda. of -1 corresponds to a locking of the drive wheel. By performing control to suppress the slip rate .lamda. within a range of 0 to -0.2, propulsion is enabled without locking of the drive wheel. See also Kato [227] “when the drive wheel torque varies consequent to changing the torque distribution, the rotational speed correspondingly varies. The curves according to vehicular speed depicted in FIG. 28 are not straight lines but rather gradually slope as the regenerative torque increases and are change curves that become saturated at the maximum regenerative torque”.)

Regarding claim 13, Kato as modified by Krueger teaches the method of claim 10, wherein in reducing the coast regeneration torque of the vehicle, when it is detected that wheel lock has occurred and it is determined that the vehicle is not steerable, the coast regeneration torque of the vehicle is reduced by a predetermined reduction rate until the coast regeneration torque reaches a predetermined value. (Kato [0106] “The calculating unit 106 creates based on the slip rate calculated by the slip rate calculating unit 103, an efficiency variation expression that indicates an efficiency value on a performance curve indicating relations between rotational speed and torque; and calculates a torque that optimizes efficiency in the efficiency variation expression on the performance curve”. See also Kato [0107] “The calculating unit 106 creates based on the slip rate calculated by the slip rate calculating unit 103, an efficiency variation expression that indicates an efficiency value on a performance curve 

Regarding claim 14, Kato as modified by Krueger teaches the method of claim 10, further comprising: after reducing the coast regeneration torque of the vehicle, controlling outputting initially set coast regeneration torque when the difference between the steering angle and the yaw rate is less than the predetermined value. (Kato [0099] “The torque distribution apparatus 100 includes an instructed torque acquiring unit 101, a vehicular speed detecting unit 102a, a drive wheel speed detecting unit 102b, a slip rate calculating unit 103, a motor efficiency map 104, an efficiency map acquiring unit 105, a calculating unit 106, a distributing unit 107, and a control unit 108”. See also Kato [0105] “motor efficiency maps prepared in advance by the manufacturer of the motor or of the vehicle are retained in memory; 2. motor efficiency maps are created during travel of the vehicle, etc. may be considered. See also Kato [0107] “The distributing unit 107, as described hereinafter, calculates torque distribution value for each motor M, based on the instructed torque acquired by the instructed torque acquiring unit 101 and the torque that optimizes efficiency calculated by the calculating unit 106. The control unit 108 controls the torque distributed to each of the motors M based on the torque distribution values calculated by the distributing unit 107”.)

Regarding claim 15, Kato as modified by Krueger teaches the method of claim 10, further comprising: before detecting whether wheel lock has occurred, detecting the front wheel speed and the rear wheel speed of the vehicle; and detecting the steering angle and the yaw rate of the vehicle. (Kato, See Fig 2, items S202, S203 and Fig 3, item 310 that in combination would detect the wheel speed and steering angle and yaw rate of the vehicle)

Regarding claim 16, Kato as modified by Krueger teaches a non-transitory computer readable medium containing program instructions executed by a processor, the computer readable medium comprising: program instructions that detect whether wheel lock has occurred based on a difference between a front wheel speed and a rear wheel speed of a vehicle; program instructions that determine whether the vehicle is steerable based on a difference between a steering angle and a yaw rate of the vehicle; and program instructions that reduce coast regeneration torque of the vehicle when it is detected that wheel lock has occurred and it is determined the vehicle is not steerable. (Kato [261] “The methods related to torque distribution described in the present embodiment may be implemented by executing a prepared program on a computer such as a personal computer and a workstation. The program is stored on a computer-readable recording medium such as a hard disk, a flexible disk, a CD-ROM, an MO, and a DVD, read out from the computer-readable medium, and executed by the computer”.)

Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a system and method for controlling torque of eco-friendly vehicle for improving steering control performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-27--7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661 


/RUSSELL FREJD/Primary Examiner, Art Unit 3661